—Judgment, Supreme Court, Bronx County (Richard Lee Price, J.), rendered May 23, 1990, convicting defendant, after a guilty plea, of manslaughter in the first degree, and sentencing him to an indeterminate term of 10 to 20 years, unanimously affirmed.
In view of defendant’s knowing, voluntary and intelligent waiver of his appellate rights, his challenge to the excessiveness of his sentence is not preserved for appellate review (People v Callahan, 80 NY2d 273). Defendant clearly indicated to the trial court his understanding that the plea bargain was the result of a negotiated prison term, and that he was freely waiving his right to appeal from the plea. Were we to reach the issue regarding the excessiveness of his sentence, we would find it to be without merit.
We have considered defendant’s remaining contention and similarly find it to be without merit. Concur—Sullivan, J. P., Carro, Wallach and Nardelli, JJ.